Upon the report of the psychiatrist Frederick L. Gannon, M.D., dated October 29, 1985, the respondent Robert F. DeVine, an attorney admitted to practice in this court February 21, 1973, is suspended from the practice of law, pursuant to rule 691.13 of this court (22 NYCRR), pending a judicial determination of his competency to practice law, and until the further order of this court.
The issue of the respondent’s mental competency is referred to Martin Siegelbaum, Esq., 26 Court Street, Brooklyn, New York 11242, as Special Referee to hear and to report. The hearing shall be expedited. Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.